Citation Nr: 1444787	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1951 to July 1953 and from April 1954 to May 1955.  The Veteran died in April 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was scheduled for a May 2013 videoconference hearing before the Board.  At her request, it was postponed and rescheduled for December 2013.  In December 2013, she notified VA that she was cancelling the hearing and withdrawing her request.  Despite such notification, a subsequent videoconference hearing was scheduled for September 2014, which she did not attend.  In light of the foregoing, the Board deems her request for a hearing withdrawn. 38 C.F.R. § 20.702(d) (2013).  

In March 2012 correspondence, the appellant asserted that the Veteran was in the process of receiving an increased evaluation for his service-connected residuals of trench foot at the time of his death.  As she appears to be raising a claim of entitlement to an increased evaluation for accrued benefit purposes, this matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.


FINDINGS OF FACT

1.  The Veteran died in April 2003.  His death certificate lists the immediate cause of death as due to natural causes.

2.  At the time of the Veteran's death, he was service-connected for residuals of trench foot.

3.  The competent evidence of record does not establish that the Veteran's service-connected disability was either the principal or contributory cause of his death.   


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2002); 38 C.F.R. § 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for service-connected death benefits, called dependency and indemnity compensation (DIC) claims, must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  An August 2009 letter provided notice in accordance with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records, VA treatment records, and April 2003 death certificate have been secured.  The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  An August 2012 letter notified the appellant that she was required to submit authorizations in order for VA to obtain private treatment records from the hospital where the Veteran was receiving inpatient treatment at the time of his death.  In a December 2013 statement, she stated that she had not yet received evidence from the hospital in support of her claim and needs time to do so.  To date, she has not submitted the required authorizations.  Therefore, VA cannot obtain the records.  The duty to assist is a two-way street.  If the appellant seeks help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   
A VA medical opinion has not been obtained.  See 38 U.S.C.A. § 5103A(a).  A VA medical opinion is not required as a matter of course in virtually every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an opinion may not be required); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).   Under 38 U.S.C.A. § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  As discussed below, there is absolutely no competent and credible evidence indicating or even suggesting a causal connection between the Veteran's service-connected disability and his death.

VA's duty to assist is met.  Accordingly, the Board will address the merits of this claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in the producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of his death, the Veteran was service-connected for residuals of trench foot.  His death certificate provides that traumatic injury or poisoning did not play any part in causing his death and that his death was due entirely to natural causes.  The death certificate did not list residuals of trench foot as a cause of death and there is no suggestion that such was the principal or contributory cause of his death.  

As mentioned earlier, the Veteran was receiving inpatient care at the time of his death.  VA notified the appellant that it could not obtain those records unless she submitted the required authorizations.  To date, she has not done so.  As the evidence of record does not suggest that the Veteran's service-connected disability caused his death, there is no means by which to link his death to his service.  In light of the foregoing, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


